Opinión disidente emitida por el
Juez Asociado Señor Belaval.
Este recurso plantea en el fondo un problema mucho más serio que el que muestra su superficie. Estamos frente a un caso, donde por primera vez, tendremos que fijar el efecto de la .'•eforma judicial del 1952 sobre las estructuras históricas de nuestro derecho hipotecario. El señor Registrador de la Propiedad de Guayama denegó la inscripción de una resolu-ción declarativa de dominio, dictada por el ilustrado Juez del Tribunal Superior de la Sala de Caguas, sobre una finca rús-tica situada en el Barrio Quebradillas de Barranquitas, por el fundamento de estar dicha finca ubicada en un partido territorial distinto a aquél en que se tramitó- el expediente de do-minio. El Registrador recurrido se ampara en el artículo 395 de nuestra Ley Hipotecaria, que dispone, que un expe-diente de dominio se tramitará ante el juez de primera ins-tancia del partido en que radiquen los bienes. La convenien-cia práctica que hay detrás del artículo 395 es evidente: darle una oportunidad a los opositores en título a acudir al juzgado más cercano para oponerse a la pretensión del peticionario, haciendo a su vez más factible el principio cardinal de publi-cidad que inspira nuestra legislación hipotecaria. Es indu-dable que si el expediente se tramita en el juzgado más cer-cano al sitio donde ubica la finca rústica, los opositores en derecho tienen una mejor oportunidad para hacer valer sus *742derechos, sobre todo, cuando se trata de pequeños terrate-nientes que generalmente cuentan con pocos recursos para su defensa.
Estamos conformes en principio con la afirmación, que la disposición final de la sección 10 del artículo III de la Ley número 11 de 24 de julio de 1952, conocida como Ley de la Judicatura del Estado Libre Asociado de Puerto Rico, que dice:
“Todo caso podrá ventilarse en la sección o sala en que se radique, por convenio de las partes y la anuencia del juez que presida dicha sala en ese momento, o, de no ser así oído, será transferido por orden del juez a la sección o sala correspon-diente, de conformidad con las reglas que el Tribunal Supremo adoptare,”
parece estar en conflicto con las disposiciones iniciales del ar-tículo 395 de nuestra Ley Hipotecaria, que dice:
“Todo propietario que careciere de título escrito de dominio, cualquiera que sea la época en que hubiese tenido lugar la adqui-sición, podrá inscribir dicho dominio, justificándola con las for-malidades siguientes:
1. Presentará un escrito al Juez de primera instancia del par-tido■ en que radiquen los bienes, o al del en que esté la parte principal, si fuese una finca enclavada en varios partidos, refi-riendo el modo con que los haya adquirido, y las pruebas legales que de esta adquisición pueda ofrecer, y pidiendo que, con cita-ción de aquel de quien procedan dichos bienes, o de su causaha-biente y del Ministerio fiscal, se le admitan las referidas pruebas y se declare su derecho.”
Para concluir sobre la inevitabilidad de dicho conflicto, no tendremos más remedio que estudiar a fondo la reforma que sufre la judicatura de Puerto Rico desde el 1950 hasta el presente.
Hasta el 1950, las estructuras del poder judicial sobre las cuales tenía autoridad nuestra Asamblea Legislativa, eran las siguientes: (1) un juzgado de paz, especie de comisaría urbana que entendía originalmente en infracciones de orde-nanzas municipales e intervenía en la investigación de delitos *743menos graves, cada uno con una demarcación territorial fijada por ley, dentro del perímetro de una ciudad; (2) una corte municipal, especie de corte de litigios ordinarios, que entendía originalmente en acciones personales hasta quinientos dólares y en denuncias criminales por delitos menos graves, e inter-venía en la investigación de delitos graves, cada una con una' demarcación territorial fijada por ley, dentro del perímetro de un municipio o más de un municipio, siguiendo la organi-zación política correspondiente al Gobierno Municipal, y (3) una corte de distrito, verdadero tribunal de primera ins-tancia, en el sentido clásico de la palabra, que entendía origi-nalmente en acciones personales sobre quinientos dólares y en delitos graves mediante acusación por un promotor fiscal, o en algunos delitos menos grave, pero de gran importancia pública, mediante denuncia por un promotor fiscal, en accio-nes reales, procedimientos legales especiales, recursos extra-ordinarios,, relaciones de familia y revisión de algunas decisio-nes administrativas, cada una con una demarcación territorial fijada por ley, dentro del perímetro de un distrito, siguiendo la organización política correspondiente al distrito para fines e’cctorales; (4) un tribunal de última instancia, con juris-dicción apelativa sobre todos los tribunales y algunos orga-nismos administrativos de Puerto Rico, con facultad para ver en primera instancia algunos recursos extraordinarios, cele-brar exámenes de révalida y disciplinar a los abogados admitidos.
Con un plan estructural tan simple, es natural que fueran pocos y exentos de toda complejidad procesal, los casos de conflicto en cuanto a jurisdicción y competencia. Durante cincuenta años, abogados de formación española, de forma-ción norteamericana y de formación netamente puertorri-queña, colaboraron estrechamente para lograr la armonía entre la legislación procesal de tipo español — deslinde, consig-nación, retracto, expedientes de perpetuidad, expedientes de posesión o dominio, interdictos posesorios, testimonios por ex-posición, cancelación de cargas hipotecarias, ejecutivos hipo-*744tecarios y la legislación procesal de tipo puertorriqueño, algu-nas veces tomadas de fuentes norteamericanas. Un análisis desapasionado de la jurisprudencia de los últimos veinticincc años demuestra, que esa mortificación característica de otras jurisdicciones relativa a determinar qué corte tiene jurisdic-ción o competencia, no era una mortificación puertorriqueña.
En el 1950, en virtud de la Ley número 432 de 15 de mayo de 1950 (Leyes de 1949-50, pág. 1127), las distintas sedes judiciales establecidas de acuerdo con sus respectivas demar-caciones territoriales fueron unificadas para los efectos de jurisdicción exclusivamente, aunque nunca se definió clara-mente, ni en la ley ni por la jurisprudencia, cuál era el alcance de dicha jurisdicción unificada. Las referencias posteriores en el debate que se desarrolla ante la Convención Constitu-yente, nos permiten concluir que el concepto “jurisdicción” era algo equivalente a “jurisdicción territorial” y que está-bamos frente a un problema de abolición de sedes territoriales exclusivamente. Los artículos 21 y 27 de la Ley número 432 determinaban que cualquiera sala del Tribunal Municipal o del Tribunal de Distrito podría conocer de cualesquiera ac-ciones civiles o criminales comprendidas dentro de su juris-dicción (entiéndase competencia), a menos que se solicitara el traslado a la sala que tradicionalmente entendía en dichos asuntos.
La doctrina en cuanto a jurisdicción y competencia era tan diáfana, y la tradición de circunscribir la demarcación territorial de acuerdo con la organización política del país era tan fuerte, que dicha medida no tuvo ninguna repercusión en nuestra vida judicial. Nuestros propios archivos demues-tran que sólo dos casos, ambos bastantes inocuos, tuvo que resolver este tribunal para fijar los alcances de la nueva ley. La práctica demostró, sin embargo, que la facilidad de radicar un caso fuera del distrito o del municipio donde solía verse, presentaba algunos problemas de funcionamiento poco desea-bles: por ejemplo, algunos embargos preventivos resultaban excesivos, porque los jueces de los otros distritos o municipios, *745no podían apreciar justicieramente el valor de los bienes em-bargados como hubiera podido hacerlo un juez residente. Al momento de tomar medidas provisionales en recursos extraor-dinarios, la información del juez de otro distrito no era tan cabal como podía haber sido la del juez residente, para medir el balance de conveniencias. Cuando se desacataban los en-tredichos temporales, y para la vista del desacato se solicitaba el traslado, el juez residente algunas veces, dejaba sin efecto la mostración de causa y anulaba la orden de entredicho provisional, por tener una concepción distinta del caso. Cuando el caso se veía fuera del municipio o distrito donde residía el deudor, por pura conveniencia de los abogados, los gastos in-cidentales a la vista del caso, resultaban demasiado opresivos para los litigantes de escasos recursos, y por lo tanto, se con-vertían en una ventaja para los litigantes de mayores recursos.
Cuando se reúne nuestra Convención Constituyente en 1952, están circulando por la opinión pública tres objeciones principales sobre el funcionamiento de nuestra judicatura: (1) el retraso en el despacho de los asuntos judiciales; (2) la deseabilidad de separar la función judicial de toda ingerencia administrativa del ejecutivo y (3), la deseabilidad de diseñar un sistema administrativo que garantizara la independencia judicial. La reforma que intenta nuestra Constitución no podrá entenderse nunca, si tratamos de divorciarla del debate público que la precede, con la idea de analizar los postulados puramente teóricos de dicha reforma. Si una democracia significa antes que nada, circulación de ideas bajo criterios en conflicto, la Convención Constituyente se enfrentó con tres problemas, largamente debatidos en la opinión pública; (1) la acumulación de casos pendientes, especialmente en aquellas zonas donde la población había aumentado; (2) la falta de un organismo adecuado, funcionando dentro de la propia es-fera judicial, para llevar a cabo una distribución más siste-mática de la tarea judicial y (3) el establecimiento de los *746máximos de garantía judicial necesarios para lograr una ver-dadera independencia judicial.
La solución del problema de acumulación de casos pen-dientes en aquellas zonas donde la población había aumentado, se había intentado anteriormente mediante la creación de nuevas salas en las cortes tradicionales y mediante la especia-lización de jueces, que pudieran disponer más fácilmente de asuntos similares sometidos a su especialidad. Sin embargo, desde 1950 se consideró, que unificando todo el sistema en sus aspectos puramente funcionales, podría obtenerse un mejor resultado, sin necesidad de incurrir en las erogaciones que in-dudablemente representaba la creación de nuevas salas. Para esto había que sacrificar el anterior sistema de perma-nencia de los jueces dentro de sus respectivas sedes territo-riales, principio que había respetado la Ley número 432 de 15 de mayo de 1950. Sacrificar la permanencia de los jueces dentro de sus respectivas sedes, es un riesgo que va a la en-traña misma de la independencia judicial. Poder mover un juez de su sitio, ha sido siempre una de las aspiraciones más conspicuas de abogados, litigantes y grupos de presión. Esta movilidad puede crear una judicatura débil como una hoja, que vaya dando vueltas al capricho de las pasiones humanas. Basta una simple insinuación de parcialidad, cosa frecuente en pleitos humanos, donde la pasión no respeta ni siquiera los símbolos de la sociabilidad, para que el juez tenga que descender de su estrado, por una simple orden administrativa, sin que el abogado tenga que explicar públicamente las razones por las cuales desconfía de la imparcialidad de un magistrado. Pero el ánimo funcionalista, tan característico de nuestro tiempo, se impuso sobre el escrúpulo tradicional contra las cortes realengas, “donde el villano sale siempre peor adere-zado que el fijo dalgo”, como diría aquel clásico de cuyo nombre nunca sabremos acordarnos. Así es como se produce la Sec-ción 2 del artículo V de nuestra Constitución.
La falta de un organismo adecuado, funcionando dentro de la propia esfera judicial, para llevar a cabo una distribu-*747ción más sistemática de la tarea judicial, trajo como solución,, poner todo el sistema judicial en manos del Juez Presidente del Tribunal Supremo de Puerto Rico. Así es como se produce la Sección 7 del Artículo Y de nuestra Constitución.
En cuanto a los máximos de garantía judicial compatibles con un sistema democrático, la Constitución se encargó de proveer medidas directas, tales como, prohibición de eliminar jueces mediante la reorganización de tribunales, prohibición de acortar los términos de su nombramiento, prohibición de-disminuir los sueldos de los jueces durante el término para el cual fueron nombrados. Cada una de estas medidas fué ob-jeto de un debate público prolongado, especialmente la pri-mera disposición que le sirve de clave a las otras dos: prohi-bición de eliminar jueces mediante la reorganización de tribunales. Así es como se producen las Secciones 8, 10 y 13 del Artículo V y Sección 11 del Artículo VI de nuestra Constitución.
La Comisión de la Rama Judicial de la Convención Cons-tituyente de Puerto Rico, al informar sobre el alcance de lo-que se denomina “sistema integrado”, fija como objetivos dé-la reforma, los siguientes:
1. una mayor eficiencia en el ejercicio del poder judicial;
2. una distribución equitativa del trabajo de las cortes, que permita, la mayor rapidez en los procedimientos judiciales, evi-tando la congestión de causas pendientes en los tribunales;
3. énfasis en el principio de especialización de jueces en lugar ¿e especialización de tribunales, evitándose así la necesidad de tribunales o salas adicionales o de crear un número excesivo de plazas de jueces;
4. reducción del costo por caso al erario público;
5. la mayor flexibilidad en la administración de justicia.
Para logar estos objetivos, la Comisión recomienda una medida que “establece la completa unificación de los tribuna-les de Puerto Rico. La unificación de los tribunales produce, entre otros efectos, la eliminación de problemas técnicos de jurisdicción. El poder legislativo queda, no obstante, facul-*748tado para determinar la competencia de los tribunales y para disponer que de acudir un litigante a un tribunal distinto al indicado por las leyes sobre competencia, la parte contraria puede solicitar y obtener el traslado de la causa, o el tribunal motu proprio puede así disponerlo. La Asamblea Legislativa queda asimismo facultada para autorizar la revisión judicial de resoluciones sobre traslados.”
En cuanto al alcance jurídico del sistema integrado, como algo que pudiéramos considerar distinto al funcionamiento puramente mecánico de la reforma, el informe de la Comisión de la Rama Judicial de la Convención Constituyente, dice lo siguiente: “Este sistema judicial integrado que recomenda-mos eliminará en los litigios las cuestiones técnicas de juris-dicción. Dentro del sistema que hasta ahora ha prevalecido en Puerto Rico, a menudo se derrotaban los fines de la justicia y se perjudicaban irremediablemente los derechos de litigan-tes por haber éstos acudido a tribunales que según dicho sis-tema carecían por razones sumamente técnicas, de jurisdic-ción para conocer en su causa. Frecuentemente se descubría el error técnico, cuando ya el litigante había incurrido en gas-tos y pérdida de tiempo. El establecimiento de este sistema judicial unificado que se recomienda eliminará de manera absoluta todas estas deficiencias. Por otro lado, se reserva al Poder Legislativo la facultad de disponer por ley sobre la competencia de los tribunales, incluyendo el lugar donde deben ventilarse los litigios. Un error por razón de competencia podrá siempre ser subsanado a petición de las partes o por disposición del tribunal, sin que se perjudiquen fatalmente los derechos de los litigantes.”
La frecuencia en los errores técnicos de jurisdicción, que parece ser uno de los postulados teóricos de la reforma, es tan extraña a la práctica de nuestra profesión en Puerto Rico que no podemos menos que sonreír cuantas veces la vemos apare-cer en el debate. Cualquier Auxiliar de Jurisprudencia de este tribunal podría demostrar que el caso que falla por una cuestión técnica de jurisdicción, es tan poco frecuente, tan *749aislado, tan inconexo con nuestro cuerpo de principios doctri-nales, que no ha debido nunca ser una fuerte preocupación para nuestros reformistas. Parece que la experiencia in-glesa, con toda su artificiosa nomenclatura de cortes insti-tuidas sobre privilegios forales y la experiencia norteame-ricana con todos sus conflictos inherentes a su composición federativa, se tomaron como un modelo de lo que podría ser el caso puertorriqueño, y no se consideró para nada nuestra propia realidad. Pero siempre resulta una mejor actitud para enfrentarse con una reforma prescindir de los elementos de juicio puramente personales, y buscar en la extrema obje-tividad, el método preciso.
Partiendo tanto de la línea de pensamiento que busca un funcionamiento adecuado para una mejor distribución de la tarea judicial, como de la línea de pensamiento que procura la eliminación de las cuestiones técnicas de jurisdicción, es in-dudable que el concepto “jurisdicción” se entiende como algo distinto a “competencia y como algo diferente al “lugar donde deben ventilarse los litigios”, o sea, el concepto jurisdicción se toma en su acepción genérica, como aquella potestad conferida por ley a cada tribunal para actuar.
Estamos conformes con la proposición universalmente sos-tenida por los tratadistas más confiables, que la teoría general sobre jurisdicción, comprende, no solamente la jurisdicción propiamente dicha, o sea, la facultad expresamente delegada por el poder soberano a determinado tribunal, en virtud de un mandato de ley, para pasar sobre los derechos de las per-sonas o las cosas en cualesquiera conflictos que puedan pro-ducirse entre las personas o referentes a las cosas sujetas al poder del soberano, sino también la jurisdicción sobre la ma-teria, o sea, la competencia para entender sobre ciertas cues-tiones litigiosas de acuerdo con su relativo valor para la so-ciedad o para la economía, y la jurisdicción territorial, o sea, la designación del área judicial {venue), donde debe ejerci-tarse el poder delegado para entender sobre ciertas materias. Pero no es menos cierto que la terminología jurídica, ha ido *750•distinguiendo a través del tiempo, cada especialidad como algo con derecho a vida propia dentro del género. De manera pues, que los tres conceptos claves pueden también, significar lo siguiente:
(1) jurisdicción, potestad para actuar sobre las personas •o las cosas;
(2) competencia, facultad para entender sobre ciertas materias con exclusión de otros organismos judiciales creados para otros fines; y
(3) lugar del juicio, designación del área judicial donde se puede actuar a nombre del soberano y se puede entender sobre ciertas materias. Esta divisibilidad es la que explica el contrasentido que en otra forma se desprendería del propio texto del informe: que mientras por un lado, unifica la juris-dicción para fines funcionales, por el otro se mantiene la fa-cultad de la Asamblea Legislativa de Puerto Rico para deter-minar la competencia y la organización de nuestros tribunales.
La tesis central del informe de la Comisión de la Rama Judicial de la Convención Constituyente, no se desvirtúa en el debate parlamentario que se desarrolla mientras se discute su aprobación por la Convención en pleno. La referencia más directa la hace el Presidente de la Comisión de la Rama Judicial señor Ernesto Ramos Antonini: “La independencia del Poder Judicial se garantiza, a nuestro juicio, según la propo-sición, mediante alrededor de diez características que con-tiene el proyecto .... una es la ya mencionada de la integra-ción. Actualmente el sistema de organización de cortes, tal como rige actualmente y especialmente en lo relativo a las cortes municipales, y hasta cierto grado, a las cortes de dis-trito, funciona en gran parte como células, más bien que como células, como órganos separados o independientes. No es una sola organización. Consideramos que el sistema vigente se presta más a que las cortes funcionen un poco más desinte-gradamente de un poder judicial central, que deba dar la tónica de la función del poder judicial en nuestra sociedad.”
*751Este ideal de la sola organización, de la mayor eficiencia, de la distribución equitativa, del énfasis en el principio de especialización de jueces, de la reducción en el costo por caso, de la mayor flexibilidad administrativa según los objetivos formulados por la Comisión de la Rama Judicial de la Con-vención, se concreta más en torno a un funcionamiento uni-ficado, que en torno a la abolición total y absoluta del pro-blema jurídico de la jurisdicción. Por lo menos, podemos afirmar con bastante seguridad, que en cuanto a la Conven-ción Constituyente de Puerto Rico se refiere, no hubo ninguna intención de unificar a los tribunales en todo lo relacionado a su competencia. Por lo tanto, la jurisdicción unificada debe entenderse siempre en todo lo relacionado con la adopción de nuestra Constitución, como algo que no comprende la compe-tencia, o sea, la jurisdicción sobre la materia propiamente dicha. Esto es lo que explica el texto de nuestra Constitución:
“Los tribunales de Puerto Rico constituirán un sistema judicial unificado en lo concerniente a jurisdicción, funcio-namiento y administración. La Asamblea Legislativa en cuanto no resulte incompatible con esta Constitución, podrá crear y suprimir tribunales, con excepción del Tribunal Supremo, y determinará su competencia y organización.” (Sec-ción 2 del Artículo V de nuestra Constitución.)
Como a la Asamblea Legislativa de Puerto Rico se le re-serva la facultad de determinar la competencia y organiza-ción de los tribunales de Puerto Rico, debemos examinar la Ley número 11 de 24 de julio de 1952 ((2) pág. 31), conocida como “Ley de la Judicatura del Estado Libre Asociado de Puerto Rico”, para ver, si haciendo uso de la autoridad eonce-dídale por la Constitución, la Asamblea Legislativa de Puerto Rico procedió a unificar la competencia y la organización de todos los tribunales de Puerto Rico.
Como se trata de una ley preparada por un cuerpo técnico para someterla a una legislatura, y no de una de esas leyes que se producen espontáneamente dentro de una legislatura, *752es indudable que de poco o casi nada, nos servirá indagar cuál fué la verdadera intención legislativa en este caso. Tal vez el método adecuado para estudiarla sea, ver hasta qué punto, el plan teorético propuesto por el cuerpo técnico, es aplicable a nuestro medio judicial y cualquiera deficiencia someterla como un problema a nuestro poder de reglamentación.
El plan teorético propuesto por el cuerpo técnico, parece partir de la base, que la jurisdicción unificada significa una abolición de todas las categorías judiciales, y que por lo tanto, en cuanto a los jueces se refiere, cualquier juez del Tribunal Superior puede sentarse en una sala del Tribunal de Distrito, y viceversa, cualquier juez del Tribunal de Distrito puede sen-tarse en una sala del Tribunal Superior, no empece la dife-rencia en nombramiento, experiencia profesional, término de duración y sueldo que hay entre uno y otro. Esto es lo que se desprende de las secciones 3, 12 y 17 de la Ley. El plan teorético parece partir de la base así mismo, que la jurisdic-ción unificada significa una abolición de todas las competen-cias judiciales, y que por lo tanto, en cuanto a materias se refiere, cualquiera sala del Tribunal de Distrito puede ver casos pertenecientes a la sección del Tribunal Superior y vice-versa, cualquiera Sala del Tribunal Superior puede ver casos pertenecientes a la sección del Tribunal de Distrito, no em-pece la diferencia en cuanto a organización, competencia y trámite apelativo distinto, establecido en la propia ley. Esto es lo que parece desprenderse de la sección 10 de la Ley. Veamos.
La sección 9 del artículo III de la Ley de la Judicatura del Estado Libre Asociado de Puerto Rico, que es la que organiza el Tribunal de Primera Instancia, dice así:
“El Tribunal de Primera Instancia se compondrá de dos sec-ciones, una que se conocerá como Tribunal Superior y otra que se conocerá como Tribunal de Distrito. Cada sección será un tribunal de récord y estará constituida y desempeñará las fun-ciones que más adelante se indican.”
*753La sección 1% que es la que define qué jurisdicción y qué competencia concedidas por la legislación anterior, conserva el Tribunal de Primera Instancia, dice así:
“El Tribunal de Primera Instancia es un tribunal de juris-dicción original general, con autoridad para actuar a nombre y por la autoridad del Estado Libre Asociado de Puerto Rico, en todo procedimiento civil o criminal, según más adelante se dis-pone. Toda, acción civil o criminal se 'presentará en aquella sala del Tribunal situada en el territorio en que la misma hubiese sido: radicada bajo la legislación en vigor hasta el presente, pero no se desestimará ningún caso fundado en haberse sometido a una sección sin jurisdicción o autoridad o a una sala de un tribunal sin competencia para ello. Todo caso podrá ventilarse en la sección o sala en que se radique, por convenio de las partes y la anuencia del juez que presida dicha sala en ese momento, o, de no ser así oído, será transferido por orden del juez a la sección o sala correspondiente, de conformidad con las reglas que el Tribunal Supremo adoptare.”
La sección 18 que corresponde al artículo IV, fija la com-petencia del Tribunal Superior en la siguiente forma:
El Tribunal Superior conocerá de los siguientes asuntos:
(a) En lo civil:
1. De toda apelación y recurso de revisión contra decisiones, órdenes y resoluciones de agencias administrativas, de acuerdo con los términos y condiciones establecidos por ley, excepción hecha de aquéllos de los cuales pueda conocer el Tribunal Supremo.
2. De todo caso, acción, procedimiento o recurso extraordi-nario relacionado con, o que afecte, la imposición, cobro y pago de toda clase de contribuciones incluyendo contribuciones sobre la propiedad, contribuciones sobre herencia y donaciones, contri-buciones sobre ingresos, contribuciones sobre enriquecimiento injusto, contribuciones de seguro social, arbitrios, licencias y cua-lesquiera otras contribuciones o impuestos, así como de las re-clamaciones de contribuciones cobradas por un procedimiento ilegal, o que voluntariamente o sin notificación del Secretario de Hacienda se hubieran pagado indebidamente o en exceso, cuyo reintegro esté autorizado por ley y haya sido rehusado por el Secretario de Hacienda.
*7543. De toda controversia relacionada con la valoración y justa compensación a ser pagada por bienes expropiados.
4. De todo recurso, acción y procedimiento, incluyendo testa-mentarías, divorcios, y recursos legales especiales y extraordi-narios, en relación con los cuales el Tribunal de Distrito dé Puerto Rico tenía jurisdicción para 1a, fecha en que esta Ley entre en vigor.
5. De todo otro asunto civil en que la cuantía en controversia, reclamación legal o valor de la propiedad en disputa, exceda de dos mil quinientos dólares ($2,500), sin incluir intereses, costas y honorarios de abogado.
(b) En lo criminal:
1. De toda causa por delito grave.
2. De toda causa por delito menos grave, excepto aquéllas que envuelvan la infracción de estatutos y ordenanzas municipa-les, cuya ejecución hasta el presente había sido conferida exclusi-vamente al tribunal municipal o al de paz.
3. De todo caso del cual podía conocer anteriormente el Tribunal Tutelar de Menores, bajo los términos y condiciones que hasta el presente correspondían a dichos casos."
La sección 18 del artículo V determina la competencia del Tribunal de Distrito de la siguiente forma:
“El Tribunal de Distrito conocerá de los siguientes asuntos:
(a) En la civil:
1. De todo asunto de que la corte municipal existente al tiempo de la vigencia de esta Ley podía conocer exclusiva o concurrentemente.
• 2. De todo otro asunto civil en que la cuantía en controversia, reclamación legal o valor de la propiedad en disputa, no exceda de dos mil quinientos (2,500) dólares, sin incluir intereses, cos-tas y honorarios de abogado, excepción hecha de aquellos asuntos especificados en la Sección 13(a), Z, 3 y -U de esta Ley, de que puede conocer él Tribunal Superior.
(ó) En lo criminal:
1. De toda causa por delito menos grave, excepción hecha de aquéllas de que al presente la corte municipal no podía conocer.
2. De toda infracción de estatutos o de ordenanzas munici-pales, cuya ejecución había sido conferida exclusiva o concurren-temente a la corte municipal o a la de paz.”
*755Un estudio minucioso de la sección 13 del artículo IV y de la sección 18 del artículo V, nos lleva de la mano a la con-clusión imposible de evadir, que estamos frente a dos tribu-nales totalmente distintos el uno del otro, y que cualquier intento teórico de unificar ambos tribunales en uno solo, como se ha hecho en otros sitios, tropezaría con el inconveniente que la diversa organización de cada tribunal no permite la unidad que se pretende. La diversidad en competencia des-cansa fundamentalmente en la diversidad en organización. La diversidad en organización a su vez descansa en la diver-sidad en tramitación que impone las distintas materias com-prendidas dentro de la competencia. El nuevo tribunal de distrito nunca podría normalmente ver un juicio por jurado, ni una acción de carácter real que necesitara intervención de un promotor fiscal, ni tendría probabilidad en tiempo y espa-cio para ciertas materias especializadas. Como cuestión de hecho, la sección 13(c) establece claramente, que cuando por ley, la revisión de decisiones de las agencias administrativas o la institución de procedimientos haya sido asignada a la sección de San Juan del anterior Tribunal de Distrito, tales procedimientos en lo sucesivo se tramitarán en la Sala de San Juan del Tribunal Superior. Obsérvese que la sección 13 (c) se incluye bajo el subtítulo “Lugar del juicio de ciertas causas.”
Un estudio comparativo de la sección 14 del artículo IV, que dice:
“Las sentencias finales y resoluciones del Tribunal Superior que hasta el presente podían ser apeladas del (anterior) Tribunal de Distrito, podrán ser apeladas al Tribunal Supremo de acuerdo con los términos y condiciones establecidos por ley y de conformidad con las reglas de procedimiento establecidas por el Tribunal Supremo, excepción hecha de que el derecho a apelar y el alcance de una apelación interpuesta en casos instados bajo sección 18(c), 2, 3 y J de esta Ley, serán los mismos que hasta el presente lo han sido y que ahora lo son en los casos instados bajo la sección 13(a) 5”,
*756y de la sección 19 del artículo V que dice:
“Por la presente se establece el derecho a apelar al Tribunal Superior de cualquier sentencia final del Tribunal de Distrito; el procedimiento de apelación se seguirá a tenor con las reglas promulgadas por el Tribunal Supremo; la vista y decisión de tales apelaciones tendrán lugar ante tres jueces del Tribunal Superior o ante uno solo de ellos, según por regla establezca el Tribunal Supremo, de conformidad con la naturaleza del caso o la cuantía envuelta o con cualquiera otra norma razonable a su discreción; y el Juez Presidente podrá asignar la vista de los casos bajo tal regla, cuando haya dudas o desacuerdo entre las partes; una ulterior revisión sólo podrá lograrse mediante cer-tiorari ante el Tribunal Supremo, a ser librado por dicho tribunal a su discreción,”
demuestra que en cuanto a trámite apelativo se refiere, es claramente imposible que un caso comprendido dentro de la competencia de una de las secciones pueda verse en la otra, porque el sistema apelativo está diseñado en concordancia estricta con la distribución de competencias fijadas por ley, y tan pronto una parte intentara salirse de dicha distribución de competencias, quedaría afectado su derecho de apelación.
Entonces, ¿qué significa la última disposición de la sección 10 del artículo III, que dice:
“Todo caso podrá ventilarse en la sección o sala en que se radique por convenio de las partes y la anuencia del Juez que presida dicha sala en ese momento” ?
En primer lugar, es claro que dicha disposición no puede interpretarse totalmente aislada de las otras disposiciones de la sección 10, y mucho menos del plan general de la reforma. La sección 10 empieza (1) por conceder al Tribunal de Pri-mera Instancia, facultad para actuar a nombre del Estado Libre Asociado de Puerto Rico, en todo procedimiento civil ó criminal, según más adelante se dispone, o sea, el caso típico de la jurisdicción facultativa; (2) por disponer que toda ac-ción civil y criminal se presentará en aquella sala del tribunal situada en el territorio en que la misma hubiese sido radicada, *757bajo la legislación en vigor hasta el presente, o sea, el caso tí-pico de la jurisdicción territorial; (3) por disponer que nin-guna acción civil o criminal se desestimará por haberse some-tido a una sección sin jurisdicción o autoridad, o a una sala sin competencia para ello, o sea una ampliación del derecho de traslado de causas, de una sección a otra, pues anteriormente, ni aún bajo la reforma del 1950, se podía trasladar una causa de una anterior corte municipal a una anterior corte de dis-trito y viceversa, y (4) termina autorizando que todo caso podrá ventilarse en la sección o sala en que se radique por convenio de las partes y la anuencia del juez que presida dicha sala en ese momento, o el Juez podrá ordenar su traslado a la sección o sala correspondiente.
¿Cuál de estas cuatro disposiciones es la que tiene mayor significación para servirle de clave a las tres restantes? Es indudable que la disposición numerada 2 que ordena que “toda acción civil o criminal se presentará en aquella sala del Tribunal situada en el territorio en que hubiere sido radicada bajo la legislación en vigor hasta el presente” es la que tiene mayor eficacia como mandato legislativo y menor conflicto con la legislación vigente. Es indudable que si todo caso puede ventilarse en la sección o sala en que se radique, queda sin sentido la disposición cardinal que debe ser en aquella sala del tribunal situada en el territorio en que la misma hu-biese sido radicada bajo la legislación en vigor hasta el presente.
Ya hemos visto que la organización distinta de los dos tribunales o secciones que constituyen el Tribunal de Primera Instancia, como cuestión de organización aisladamente consi-derada, o como cuestión de especialidad en la materia concer-nida aisladamente considerada, no permite esta flexibilidad extrema que presupone la frase “todo caso podrá ventilarse en la sección o sala en que se radique” a menos que no estu-viéramos dispuestos a consagrar una total anarquía judicial. Todavía este tribunal no ha procedido a preparar las reglas sobre el traslado de causas para someterlas a la Asamblea *758Legislativa para su aprobación final. De manera que la so-lución en alternativa que contiene la disposición final de la sección 10 y que tal vez pudiera esclarecer esta situación debi-damente, no se encuentra al alcance de nuestra judicatura, que si hace uso de la legislación anterior sobre el traslado de causas, no tendría facultad para ordenar el traslado de una sección a otra, porque anteriormente nuestra legislación pro-cesal no lo permitía.
Siendo ésta la situación, nos parece que siguiendo la línea de pensamiento contenida en la disposición numerada 2 en el sentido que no se desestimará ningún caso fundado en haberse sometido a una sección sin jurisdicción, o a una sala de un tribunal sin competencia para ello, se permita, mientras una organización más uniforme de todos nuestros tribunales no se produzca, que sólo puede verse el caso por convenio de las partes cuando se haya radicado en una sección con competen-cia dada expresamente por la ley en vigor, aunque la sala sea distinta, a aquella sala del tribunal situada en el territorio en que la misma hubiese sido radicada, bajo la legislación en vigor hasta el presente, pues habiéndose constituido todo el territorio de Puerto Rico en un solo distrito judicial, la divi-sión por salas ha perdido toda su virtualidad'en cuanto a ju-risdicción territorial se refiere, aunque no ha perdido ninguna en cuanto a jurisdicción sobre la materia (competencia), se refiere.
Ahora bien, la propia sección 10 de la Ley número 11 de 24 de julio de 1952 no permite, como cuestión de derecho a opción de un solo litigante, radicar cualquiera acción civil en cualquiera sala de la sección competente, si no que dispone que dicha acción debe radicarse “en aquella sala del tribunal situada en el territorio en que la misma hubiese sido radicada bajo la legislación en vigor hasta el presente”, y condiciona !a excepción que pueda verse en una sección o sala distinta a un “convenio de las partes y a la anuencia del juez que pre-sida dicha sala en ese momento”.
*759No podemos estar conformes con la afirmación que el con--venio de las partes pueda ser expreso o tácito,- y que basta la no comparecencia de una parte para que cualquiera sala de cualquier sección pueda seguir conociendo de una materia so-bre la cual la propia ley le niega expresamente competencia. La última disposición de la sección 10 no contempla un caso de sumisión ordinaria a un tribunal con competencia para co-nocer de ciertas materias. Contempla un caso de sumisión extraordinaria a un tribunal sin competencia para conocer de ciertas materias. Hasta cierto extremo, dicha sumisión dis-loca casi todas las finalidades de orden público que se propone un estatuto de organización judicial. En el supuesto de que bastara la voluntad de los litigantes y la anuencia del juez para alterar la distribución de la tarea judicial ordenada por el propio estatuto, tal sumisión debe ser expresa y por escrito.
La determinación por ley del sitio donde debe ventilarse un litigio es una verdadera conquista del pueblo. En la his-toria del procedimiento marca un momento ascencional en la justicia debida a los humildes. Tal vez su origen pudiera trazarse al momento mismo en que los testigos patriarcales (community witnesses) daban fe de ciertos hechos de conoci-miento general en la comarca, que formaba parte de la “prueba”. Tal vez la institución del jurado en materia civil, con el supuesto de un conocimiento superior de la costumbre (fuero), pudiera encontrarse en la génesis de la institución. El derecho a ser juzgado dentro del sitio de la propia residen-cia, o cerca del lugar donde están radicados sus bienes, no es un arcaísmo sin sentido, sino el producto de una lucha contra las manipulaciones de la Curia Regis, contra la centralización del Fuero Real, para mantener la justicia al alcance de la mano del perdidoso tradicional.
Es cierto que en el caso que nos ocupa, tanto la sala de Caguas como la Sala de Guayama del Tribunal Superior del Tribunal de Primera Instancia, tenían competencia para co-nocer del expediente de dominio. Pero de acuerdo con la le-gislación anterior, dicho expediente ha debido tramitarse en *760aquella sala del Tribunal Superior situada en el territorio en que radicaran dichos bienes. La última disposición de la sec-ción 10 se ha aplicado partiendo del principio que basta la radicación en otra sala distinta, la no comparecencia de nin-gún opositor y la pasividad del juez que entendió en la vista, para que se produzca un caso de sumisión tácita. Con esta aseveración no puedo estar conforme. La no comparecencia del opositor en derecho en expedientes de jurisdicción volun-taria, o la rebeldía del demandado en casos civiles ordinarios, no puede interpretarse como el caso de sumisión extraordi-naria que contempla la última disposición de la sección 10.
Casualmente el caso que nos ocupa tiene implicaciones cla-ras y precisas sobre la deseabilidad de no trastornar, más allá de lo rigurosamente necesario, el profundo valor humano de la distribución foral. Si hemos de considerar la última dis-posición de la sección 10 como una posibilidad para el ejer-cicio de una buena discreción judicial, es indudable que siem-pre constituiría una base mejor para la discreción judicial darle a los opositores en título una mejor oportunidad, a un costo menor, de oponerse al derecho del peticionario. Disiento.